 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHEA J. KENNY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-00147 JAM
12                               Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   RUBEN VALDEZ,                                      DATE: March 26, 2019
                                                        TIME: 9:15 a.m.
15                               Defendant.             COURT: Hon. John A. Mendez
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on March 26, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until May 7,

22 2019 at 9:15 a.m., and to exclude time between March 26, 2019, and May 7, 2019, under Local Code

23 T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      On January 22, 2019, the defendant’s previous attorney was relieved as counsel

26          following a hearing before the Court.

27                 b)      On January 30, 2019, Linda C. Allison of the Office of the Federal Defender was

28          designated as counsel for the defendant.


      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1               c)      On February 5, 2019, Ms. Allison made her first appearance in this matter. At

 2        that hearing, the Court set this matter for status on March 26, 2019.

 3               d)      Since the Court’s previous order setting this matter for status on March 26, 2019,

 4        the government has produced discovery to Ms. Allison, defendant’s new counsel. The

 5        government has represented that the discovery associated with this case includes approximately

 6        175 pages of investigative reports, wiretap applications, criminal history information, and line

 7        summaries of intercepted telephone calls. In addition to these documents, the discovery also

 8        includes approximately 88 audio files of intercepted calls, and several hours of video files. All

 9        of this discovery has been produced directly to the defendant’s new counsel and/or made

10        available for inspection and copying.

11               e)      Counsel for defendant desires additional time to review the discovery that has

12        been produced or made available, to review the case, to conduct investigation related to the

13        charges, to conduct legal research, to consult with her client regarding the case and potential

14        resolutions, and to otherwise prepare for trial. Counsel for defendant in particular requires this

15        additional time due to the fact that she has just recently been appointed to the case following the

16        withdrawal of defendant’s previous counsel.

17               f)      Counsel for defendant believes that failure to grant the above-requested

18        continuance would deny her the reasonable time necessary for effective preparation, taking into

19        account the exercise of due diligence.

20               g)      The government does not object to the continuance.

21               h)      Based on the above-stated findings, the ends of justice served by continuing the

22        case as requested outweigh the interest of the public and the defendant in a trial within the

23        original date prescribed by the Speedy Trial Act.

24               i)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

25        et seq., within which trial must commence, the time period of March 26, 2019 to May 7, 2019,

26        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

27        because it results from a continuance granted by the Court at defendant’s request on the basis of

28        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

     STIPULATION REGARDING EXCLUDABLE TIME              2
     PERIODS UNDER SPEEDY TRIAL ACT
 1          of the public and the defendant in a speedy trial.

 2          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: March 21, 2019                                    MCGREGOR W. SCOTT
 8                                                            United States Attorney
 9
                                                              /s/ SHEA J. KENNY
10                                                            SHEA J. KENNY
                                                              Assistant United States Attorney
11

12
     Dated: March 21, 2019                                    /s/ LINDA C. ALLISON
13                                                            LINDA C. ALLISON
14                                                            CHRISTINA SINHA
                                                              Counsel for Defendant
15                                                            RUBEN VALDEZ

16

17

18                                          FINDINGS AND ORDER

19          IT IS SO FOUND AND ORDERED this 22nd day of March, 2019.

20
                                                            /s/ John A. Mendez
21                                                     THE HONORABLE JOHN A. MENDEZ
                                                       UNITED STATES DISTRICT COURT JUDGE
22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
